F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                      January 27, 2006
                         FOR THE TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 JOSEPH FRANK ROWE, JR.,

             Petitioner-Appellant,
                                                       No. 05-1209
 v.                                            (D.C. No. 04-CV-2234-ZLW)
                                                        (D. Colo.)
 ROBERT A. HOOD, Warden,

             Respondent-Appellee.


                          ORDER AND JUDGMENT            *




Before HENRY, BRISCOE , and MURPHY , Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Joseph Rowe appeals an order entered by the United States District Court

for the District of Colorado denying his petition under 28 U.S.C. § 2241 for writ



      *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of habeas corpus.

      In 1995, Petitioner was convicted, following a jury trial in the United States

District Court for the Central District of California, of conspiracy to commit

armed bank robbery, armed bank robbery, and use of a firearm during a crime of

violence. On appeal, the United States Court of Appeals for the Ninth Circuit

affirmed his conviction and sentence. See United States v. Rowe, No. 95-50049

(9th Cir. June 11, 1996).

      In 2004, while incarcerated at the United States Penitentiary in Florence,

Colorado, Petitioner Rowe filed a § 2241 petition in the district court for the

District of Colorado challenging his conviction and sentence. The district court

denied the § 2241 petition, concluding that the appropriate remedy for Petitioner

was under § 2255 in the Central District of California where he was convicted and

sentenced and not under § 2241 in the District of Colorado. This appeal

followed.

      Upon review of the record and appellate brief, the court concludes that the

district court correctly denied the § 2241. A § 2241 petition is not the proper

means to raise the claims alleged by Petitioner. A motion under § 2255 in the

Central District of California is the exclusive remedy for Petitioner to challenge

the validity of his conviction and sentence unless there is a showing that the

remedy is inadequate or ineffective. See Haugh v. Booker, 210 F.3d 1147, 1149


                                          2
(10th Cir. 2000). Courts have stressed that the remedy under § 2255 is inadequate

or ineffective only in “extremely limited circumstances.” Caravalho v. Pugh, 177

F.3d 1177, 1178 (10th Cir. 1999). The fact that a petitioner is precluded from

filing another § 2255 motion fails to establish that the remedy is inadequate.     See

id. at 1179. And although second or successive applications are restricted under

the Antiterrorism and Effective Death Penalty Act (AEDPA), they are not

prohibited. See 28 U.S.C. §§ 2244(b)(2), 2255; Felker v. Turpin, 518 U.S. 651,

664 (1996). Because Petitioner has not established the inadequacy or

ineffectiveness of a § 2255 motion, the exclusive remedy to challenge his

conviction and sentence is to file a § 2255 motion in the district court for the

Central District of California.

       The district court’s March 4, 2005 Order is AFFIRMED. Petitioner’s

motion for reporter to furnish copies of all transcripts is DENIED. Petitioner’s

motion to proceed in forma pauperis is DENIED. The mandate shall issue

forthwith.

                                          Entered for the Court


                                          Per Curiam